UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6463



EARL ANDERSON FRANKLIN,

                                              Plaintiff - Appellant,

          versus


N. CARLTON TILLEY, JR., United States District
Judge; LISA BLUE BOGGS; GREGORY VINCENT DAVIS;
WILLIAM E. MARTIN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CA-00-203-1)


Submitted:   May 11, 2000                     Decided:   May 17, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earl Anderson Franklin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Earl Anderson Franklin appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no revers-

ible error. Accordingly, we affirm on the reasoning of the district

court.   See Franklin v. Tilley, No. CA-00-203-1 (M.D.N.C. Mar. 24,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2